Reynolds, J. (dissenting).
The Workmen’s Compensation Board found that the employer’s business was located in Indiana and that this interstate truck driver was hired, supervised, paid, directed and controlled from the employer’s business office in Indiana; that branch offices were maintained only in California and New Jersey; that there was no terminal or dispatching office in New York (the language in the majority opinion carrying the implication that there was a dispatching office in New York is misleading and without foundation); that the employee’s work activities in New York were transitory and incidental to the employer’s business in Indiana and that, therefore, New York State has no jurisdiction in this claim. The record contains substantial evidence to support these findings and the resulting conclusion of the full board that it has no jurisdiction in this matter. The alleged “ errors of law ” advanced by the majority, if present, are trivial, and since there is ample evidence to support the present factual determination, which is the sole test and is the prerogative of the board alone to make, a subterfuge should not be used as a vehicle to return the case to the board in the hope it might reach a different result. There is no basis for the statement that the board misapprehended the application of the rule enunciated in Matter of Nashko v. Standard Water Proofing Co. (4 NY 2d 199). Bather this case was passed on by the full board after a complete and thorough examination of all aspects involved. Nor is there any justification for reversal on the grounds that the board might have decided differently if it had had the benefit of our later decisions in Matter of Rhodes v. Mushroom Transp. Co. (23 A D 2d 421, mot. for lv. to app. granted 16 N Y 2d 485); Matter of Rutledge v. Kelly & Miller Bros. Circus (24 A D 2d 521, mot. for lv. to app. granted 16 N Y 2d 485) and Matter of Atkinson v. Marquette Mfg. Co. (24 A D 2d 795). Not only is this a novel approach to the review of factual determinations by the board, *109but moreover, while it is correct that the full board’s decision of April 23,1965 was rendered prior to our decisions in the above cases (Rhodes, July 13, 1965; Rutledge, June 2,1965; Atkinson, October 22, 1965), the board itself had in all of these very cases found jurisdiction well prior to its decision in the present case (Rhodes, July 23, 1964; Rutledge, April 3, 1964; Atkinson, November 12, 1964). Thus while the board may have lacked the benefit of our conclusions affirming its decisions in Rhodes, Rutledge and Atkinson, it was clearly aware of the applicable tests as to its jurisdiction. Finally, the fact that there may be other decisions advanced in which there were, perhaps, less contacts with New York and yet jurisdiction has been found by the board and affirmed by this court is of absolutely no import. Consistency on the part of the board is not a requirement under our statute, and we thus have no authority to impose it (Matter of Szatkowski v. Bethlehem Steel Co., 1 A D 2d 716, 717). Many of the decisions finding New York jurisdiction have, in my opinion, made little sense (see my concurrence in Matter of Rutledge v. Kelly & Miller Bros. Circus, 24 A D 2d 521, 522), but the instant decision is far more fundamentally in error when it suggests to the board that it find jurisdiction when the board has factually found none to exist.
Herlihy, Taylor, and Aulisi, JJ., concur with Gibson, P. J.; Reynolds, J., dissents and votes to affirm in an opinion.
Decision reversed and claim remitted to the Workmen’s Compensation Board, with costs to appellant.